*411Plaintiffs’ allegations, that defendant-appellant knew of the false and misleading representations made by his brother in order to induce plaintiffs to invest in various real estate corporations and that he participated in the diversion of corporate assets for his own use and in furtherance of a fraudulent scheme or plan, to the harm or detriment of plaintiffs, were sufficient to state a cause of action against him for aiding and abetting the alleged fraud (see, CPC Intl. v McKesson Corp., 70 NY2d 268, 285-286; Shearson Lehman Bros. v Bagley, 205 AD2d 467; Franco v English, 210 AD2d 630). The allegations were sufficiently detailed to satisfy the standard of CPLR 3016 (b). Concur — Milonas, J. P., Rosenberger, Ellerin, Rubin and Williams, JJ.